     Case 2:20-cv-10670-FMO-AS Document 8 Filed 11/25/20 Page 1 of 2 Page ID #:25




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Tom E. Wheeler (SBN 308789)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4    21550 Oxnard St., Suite 780
 5    Woodland Hills, CA 91367
      Phone: 323-306-4234
 6
      Fax: 866-633-0228
 7    tfriedman@ toddflaw.com
 8    abacon@ toddflaw.com
      mgeorge@toddflaw.com
 9    twheeler@toddflaw.com
10    Attorneys for Plaintiff
11                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
12
13
     LALA SLOATMAN, individually, and )              Case No. 2:20-cv-10670-FMO-AS
14
     on behalf of all others similarly situated )
15                                              )    NOTICE OF VOLUNTARY
16   Plaintiff,                                 )    DISMISSAL OF ACTION
                                                     WITHOUT PREJUDICE
                                                )
17
            vs.                                 )
18                                              )
19   MORGAN & MORGAN MASS TORT )
     LITIGATION GROUP, PLLC, and                )
20   DOES 1 through 10, inclusive, and each )
21   of them                                    )
                                                )
22
     Defendant.                                 )
23                                              )
24
25
26
27
28



                                    NOTICE OF DISMISSAL
                                               -1-
     Case 2:20-cv-10670-FMO-AS Document 8 Filed 11/25/20 Page 2 of 2 Page ID #:26




 1         NOW COMES THE PLAINTIFF by and through their attorneys to
 2   respectfully move this Honorable Court to dismiss this matter without prejudice as
 3   to plaintiff and as to the class. No Defendant has filed either an answer or a motion
 4   for summary judgment at this time, and no Court order is necessary pursuant to the
 5   Fed. R. Civ. P.
 6
           Respectfully Submitted this 25th Day of November, 2020.
 7
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
 9                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
10
                                           Law Offices of Todd M. Friedman
11                                         Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   NOTICE OF DISMISSAL
                                              -2-
